Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious
before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3. Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2008/0057758) in view of Richmond (2002/014693) and Fabian et al (8550839).
Claim 1: Walter discloses a shielded modular connector system (Fig 1) comprising: a first portion (100) having a first housing (102) and a plurality of first contact modules (106, 108, 110), the first housing having: a first interface surface (upper surface of 120, Fig 3) and a first interface perimeter (126) surrounding the first interface surface, a first plurality of bays (140, 142, 144) configured to receive the plurality of first contact modules, the first interface surface having an opening for each bay of the first plurality of bays such that the plurality of first contact modules are accessible (as shown in Fig 1), and a grounding ring (174, Fig 2) located along at least a portion of the first interface perimeter; and a second portion (a mating connector, Paragraph 0017) configured to mate with the first portion (100), and having a second housing (shell, Paragraph 0017), the second housing having: a second interface surface (inner surface, Paragraph 0017) and a second interface perimeter (this is implied since there is a surface) surrounding the second interface surface, the second interface surface configured to face the first interface surface when the first portion is mated with the second portion (Paragraph 0017).
Walter does not disclose the second portion having a plurality of second contact modules, a second plurality of bays configured to receive the plurality of second contact modules, the second interface surface having an opening for each bay of the second plurality of bays such that the plurality of second contact modules are accessible, the plurality of second contact modules and the plurality of first contact modules being configured to connect when the first portion is mated with the second portion and a backshell located along at least a portion of the second interface perimeter and extending away from the second interface surface, the backshell configured to engage the grounding ring when the first portion is mated with the second portion to provide electromagnetic interference protection to the plurality of first contact modules and the plurality of second contact modules.
Richmond discloses the second portion (204, Fig. 1) having a plurality of second contact modules(262, 264), a second plurality of bays (276, 278) configured to receive the plurality of second contact modules, the second interface surface (surface at 278) having an opening (as shown in Fig. 1) for each bay of the second plurality of bays such that the plurality of second contact modules are accessible, the plurality of second contact modules and the plurality of first contact modules being configured to connect when the first portion is mated with the second portion (Fig. 4) and a backshell (wall at 260) located along at least a portion of the second interface perimeter and extending away from the second interface surface. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second portion with the features taught by Richmond in order to mate correspondingly with the first the portion. The combination satisfies the remaining limitation of the backshell configured to engage the grounding ring when the first portion is mated with the second portion to provide electromagnetic interference protection to the plurality of first contact modules and the plurality of second contact modules.
Fabian et al (Figure 1) discloses top and bottom halves 118 configured to allow separation to adjust the contact modules 108, and to modify the second housing of Walter (as modified by Richmond) to comprise upper and lower halves thus would have been obvious, to facilitate insertion and removal of the second contact modules.
Claim 2: Richmond further discloses wherein the plurality of first contact modules includes an optical contact module (Paragraph [0010]), and wherein the plurality of second contact modules includes a corresponding optical contact module (Paragraph 0010), such that an optical signal is capable of being communicated therebetween when the first portion is mated with the second portion. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of module used, as a design choice.
Claim 3: Walter further discloses wherein the plurality of first contact modules includes a high speed data (Paragraph [0018]) contact module, and wherein the plurality of second contact modules includes a corresponding high speed data contact module, such that a high speed electrical signal is capable of being communicated therebetween when the first portion is mated with the second portion.
Claim 4: Walter further discloses wherein the grounding ring (174) occupies an entire first interface perimeter (Fig. 2).
Claim 5: Richmond further discloses wherein the backshell occupies an entire second interface perimeter (as shown in Fig. 1).
Claim 6: Walter further discloses wherein the first portion or the second portion is fixedly attached to a printed circuit board (Fig. 2).
Claim 7: Walter further discloses wherein the grounding ring (174, Fig. 2) extends beyond the first interface perimeter. The combination discloses such that an interference fit is established between the grounding ring and the backshell when the first portion is mated with the second portion.
Claim 8: Walter further discloses wherein at least one of the first housing or the second housing is made of a metal (Paragraph 0015). Walter does not disclose made of aluminum or a conductive polymer, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use aluminum or a conductive polymer, since it has been held to be within the general skill of a worker to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 9: Walter and Richmond do not disclose wherein at least one of the first portion or the second portion includes an integrated transceiver configured to facilitate active fiber optic signal transmission, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the type of module used, as a design choice.
Claim 10: Walter and Richmond do not disclose wherein at least one of the first portion or the second portion is fixedly attached to at least one of an electromagnetic (EMI) bulkhead or a faraday cage bulkhead, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fixedly attach to a bulkhead, as a design choice.
4. Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond (2002/014693) in view of Walter (US 2008/0057758) and Fabian et al (8550839).
Claim 11: Richmond discloses a shielded modular connector system (Fig. 1) comprising: a first portion (202) having: a first housing (210) with a first interface surface (shown at 230) and a first plurality of bays (shown at 228), a first optical contact module (Paragraph [0010] discloses various contacts) and a first contact module (Paragraph [0010] discloses various contacts) each configured to be received by one of the first plurality of bays; and a second portion (204, Fig. 2) configured to mate with the first portion and having: a second housing (260) with a second interface surface (as shown at 260) configured to interface with the first interface surface and a second plurality of bays (278), and a second optical contact module and a second high-speed contact module configured to be connected to the first optical contact module and the first high- speed contact module (Paragraph [0011]), respectively, and each configured to be received by one of the second plurality of bays.
Richmond does not disclose a high-speed contact module. Walter disclose a high speed (Paragraph [0018]) contact. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a module to be a high-speed module for high-speed applications, as a design choice.
Fabian et al is applied as above.
Claim 12: Richmond discloses the shielded modular connector system of claim 11, wherein: the first portion includes a grounding ring (216, Fig. 2) located along at least a portion of a first interface perimeter of the first interface surface; and the second portion (204) includes a backshell (at 260) located along at least a portion of a second interface perimeter of the second interface surface (as shown in Fig. 2), extending away from the second interface surface. Richmond does not disclose the backshell configured to engage the grounding ring when the first portion is mated with the second portion to provide electromagnetic interference protection to the first optical contact module, the first high-speed contact module, the second optical contact module, and the second high-speed contact module.
Walter discloses a mating connector configured to engage a grounding ring (168, as shown at 174 in Fig. 2, and Paragraph [0017]), when the first portion is mated with the second portion to provide electromagnetic interference protection. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the backshell engage the grounding ring in order to improve EMI protection.
Claim 13: Richmond discloses wherein the backshell (at 260) occupies an entirety of the second interface perimeter. Walter further discloses wherein the grounding ring occupies an entirety of the first interface perimeter (as shown at 174, Fig. 2).
Claim 14: Walter further discloses wherein the grounding ring (168) extends beyond the first interface perimeter, such that an interference fit is established between the grounding ring and the backshell when the first portion is mated with the second portion (Paragraph [0017]).
Claim 15: Walter further discloses wherein at least one of the first portion or the second portion includes a back end having a connector configured to be connected to a printed circuit board (176, Fig. 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connector in Richmond for use on a printed circuit board, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Claim 16: Walter further wherein the connector of the back end is configured to be connected to the printed circuit board (176, Fig. 2). Walter does not disclose connected at an angle of between 70 degrees and 110 degrees relative to the first interface surface or the second interface surface. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the angle of connection to the printed circuit board in order to allow mating in an angled direction, as a design choice.
Claim 17: Richmond discloses a shielded modular connector system (Fig. 1) comprising: a first portion (202) having: a first housing (210) with a first interface surface (shown at 230) and defining a first plurality of bays (shown at 228), a first optical contact module (Paragraph [0010] discloses various contacts) and a first high-speed contact module (Paragraph [0010] discloses various contacts) each configured to be received by one of the first plurality of bays, and a grounding ring (216) located along at least a portion of the first interface surface; and a second portion configured to mate with the first portion and having: a second housing (260) with a second interface surface (as shown at 260) configured to interface with the first interface surface and defining a second plurality of bays (278), a second optical contact module and a second high- speed contact module configured to be connected to the first optical contact module and the first high-speed contact module (Paragraph [0011]), respectively, and each configured to be received by one of the second plurality of bays, and a backshell (also at 260, better shown in Fig. 74) located along at least a portion of the second interface surface and extending away from the second interface surface.
Richmond does not disclose the backshell configured to engage the grounding ring when the first portion is mated with the second portion. Walter discloses a backshell configured to engage a grounding ring (168, as shown in Fig. 2, and Paragraph [0017] discloses a mating connector). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the backshell engage the grounding ring in order to improve EMI protection.
Fabian et al is applied as above.
Claim 18: Walter further discloses wherein at least one of the backshell or the grounding ring provides electromagnetic interference protection (Paragraph [0017]) to the first optical contact module, the first high-speed contact module, the second optical contact module, and the second high-speed contact module.
Claim 19: Richmond discloses the backshell (at 260) occupies an entire second interface perimeter. Walter further discloses wherein the grounding ring occupies an entire first interface perimeter (as shown in Fig. 2).
Claim 20: Walter further discloses at least one of the first portion or the second portion includes a back end having a connector configured to be connected to a printed circuit board (176, Fig. 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the connector in Richmond for use on a printed circuit board, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Applicant’s arguments with respect to claim(s) 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833